Wells, J.
In 1874, J. M. Harrington .married Nancy it. Converse, a widow, without children, but with considerable separate property, included in which was 160 acres of land in Shawnee County, Kansas, which was occupied by them as a home for several years prior to her death, which occurred in February, 1885. While they lived together as husband and wife, their business interests were kept separate and distinct, each dealing with the other the same as with strangers. He rented the farm of her and paid her rent; and they settled their business matters between themselves as people not husband and wife usually do. After Mrs. Harrington’s death, Mr. Harrington presented an account against her estate for certain items of cash he had paid out for her. This claim was disallowed by the Probate Court, and an appeal *177taken to the District Court, where, upon trial, the court rendered judgment for $350.55 for the plaintiff and against the estate. The case was brought here upon a petition in error by the administrator to reverse said judgment.
While the record does not show upon which of the items of defendant in error’s claim this judgment was given, the plaintiff in error asserts in his brief that it was upon the “Kennedy & Stone note,” and assuming this to be true we will examine the transaction connected therewith. On March 18, 1882, Mrs. Harrington bought of Kennedy & Stone a buggy for which she gave her sale note for $171.66, payable on or before January 1, 1883, with interest at ten per cent, per annum from maturity until paid. When this note became due, Mrs. Harrington did not have the money to pay it and her husband gave Kennedy & Stone the amount due on it, and they indorsed it in blank and gave it to him and he held it until this trial. The evidence shows that this was done at her request and upon her promise to pay the note to him. We do not see how a claim can be better established than this. None of the errors alleged by the plaintiff in error, if they are errors at all, are sufficient to authorize a reversal of this case.
The judgment of the court below will be affirmed.